                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 Christopher McCalley and Marilyn McCalley
 Individually and as Parents of Patrick
 McCalley, Deceased;

                Plaintiffs,                          Case No: 1:18-cv-03368-RLY-MPB
 v.

 Carmel Clay School Corporation, doing
 business through the Board of School Trustees
 of the Carmel Clay Schools, Carmel High
 School, City of Carmel, Toby Steele, Nicholas
 Wahl, and Carmel Police Officer Phil Hobson,

                Defendants.

                                APPEARANCE OF COUNSEL

To:     The Clerk of Court and all parties of record

        I am admitted or otherwise authorized to practice in this Court, and I appear in this case

as counsel for: Defendants Carmel Clay School Corporation, doing business through the Board

of School Trustees of the Carmel Clay Schools, Carmel High School, Toby Steele, and Nicholas

Wahl.

Date:          November 1, 2018               Respectfully Submitted,

                                              /s/ Liberty L. Roberts
                                              Liberty L. Roberts, Atty. No. 23107-49
                                              Attorney for Defendants Carmel Clay School
                                              Corporation, Carmel High School, Toby Steele and
                                              Nicholas Wahl
                                              CHURCH CHURCH HITTLE + ANTRIM
                                              10765 Lantern Road, Suite 201
                                              Fishers, IN 46038




                                                 1
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of November 2018, a true and exact copy of the

foregoing was filed electronically using the Court Electronic filing system. Notice of this filing

was served upon counsel of record this 1st day of November 2018, by being deposited in the U.S.

Mail, first-class, postage prepaid, and sent via email to:

 Sheila M. Sullivan, Atty. No. 14551-49               Paul T. Belch, Atty. No. 18533-49
 FLYNN & SULLIVAN, PC                                 Travelers Staff Counsel Indiana
 8910 Wesleyan Road, Suite C                          P.O. Box 64093
 Indianapolis, IN 46268                               St. Paul, MN 55164-0093
 T: 317-660-4770                                      T: 317-818-5111/ F: 317-818-5124
 Email: sheila@fstrial.com                            Email: pbelch@travelers.com
 Attorney for Plaintiffs                              Attorney for Defendants City of Carmel and
                                                      Carmel Police Officer Phil Hobson


                                               /s/ Liberty L. Roberts
                                               Liberty L. Roberts


CHURCH CHURCH HITTLE + ANTRIM
10765 Lantern Road, Suite 201
Fishers, IN 46038
T: (317)773-2190 / F: (317)572-1609
Email: LRoberts@cchalaw.com




                                                  2
